DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 14-15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beebe et al. (WO 2018/009870).

Regarding claim 14 Beebe et al. discloses a method for performing metabolic measurements on a cell population in non-contact co-culture, (See Beebe Abstract, Pg. 7 Lines 1-26) the method comprising the steps of:
placing a first cell population in a first well of a multiwell plate; (See Beebe Figs. 1A-1B and 12-18 and Page 10 Line 7- Page 11 Line 25 wherein a first cell type is placed in a first well 12 of a multiwell plate)
placing a second cell population in a second well of the multiwell plate, (See Beebe Figs. 1A-1B and 12-18 and Page 10 Line 7- Page 11 Line 25 wherein a second cell type is placed in a second well 26 of a multiwell plate)


allowing liquid medium to move between the first and second well without movement of cells of the first and second cell populations between the first and second wells; (See Beebe Figs. 1A-1B and 12-18 and Page 10 Line 7- Page 11 Line 25 wherein liquid medium is moved between the first and second well but cells do not move therebetween.)
sensing one or more analytes and/or performing one or more metabolic measurements of the first cell population. (See Beebe Figs. 12-18 and Page 10 Line 7- Page 11 Line 25 wherein one or more metabolic measurements, i.e. measurement of analyte presence/levels that show metabolic activity has occurred in the first cell population, are performed of the first cell population.)

Regarding claim 15 Beebe discloses all the claim limitations as set forth above as well as the method wherein the liquid medium is allowed to move for a co-culture period, and the first cell population is measured after the co-culture period is ended. (See Beebe Figs. 12-18 and Page 10 Line 7- Page 11 Line 25 wherein the liquid medium is allowed to move for a co-culture period and measurement is performed after co-culture period is ended, i.e. once a measurement is performed co-culture is ended.)



Regarding claim 19 Beebe discloses all the claim limitations as set forth above as well as the method further comprising adding a marker to the liquid medium. (See Beebe Figs. 12-18 Page 2 Lines 25-35 and Page 10 Line 7- Page 11 Line 25 wherein various detectable substances including reagents, i.e. makers, are added to the liquid medium)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beebe et al. (WO 2018/009870) as applied to claims above, and further in view of Teich et al. (US 2008/0014571).

Regarding claims 15-17, 19-20 Beebe discloses all the claim limitations as set forth above as well as the method wherein detection is performed but does not specifically disclose the type of detection equipment utilized including equipment which prevents fluid movement between wells and forms a reduced volume.

Teich et al. discloses a device and method for measuring cell cultures within a multiwell plate  wherein during measurments a probe is inserted into each well of the microwell plate such that it
prevents movement of liquid medium to or from the first cell population, before or during the measuring of the first cell population and forms a reduced volume after a culture period and before or during the measuring of the first cell population. (See Teich [0056] wherein a sensor is inserted into each well of a multiwell plate and seats with a surface of the well to prevent movement of fluid in the well and define a reduced volume during measurement. The method of measurement comprises adding a marker to a liquid medium contained in each well.  (See Teich wherein the sensor includes fluorophore probes which are inserted into the liquid medium.)
Teich also discloses that wherein at least a portion of cells of the first and second cell populations are adhered to a closed end or a wall of the wells. (See Teich [0052] wherein cells are adhered to a bottom surface, i.e. closed end wall, of the wells.)

.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.

Applicant argues that “The Office Action cited Beebe’s Figs. 12-18 and page 10, line 7 to page 11, line 25 with regard to the step of “sensing one or more analytes and/or performing one or more metabolic measurements of the first cell population”. However, Beebe does not disclose performing metabolic measurements performed of the first cell population, as recited in the claims. It only discloses sensing one or more analytes.
Applicant’s specification explains that there is a need for assessing inter-population interactions in real time, and a lack of fast, simple, high-throughput assays to measure the bioenergetics or metabolic state of individual cell types simultaneously within co-cultures. {Specification, p. 2, Ins. 24-29). Prior to the present disclosure, there has not been a solution for performing micro-respirometry on co-cultures and attributing metabolic measurement to specific types or groups of cells. {Id, p. 8, In. 26 to p. 9, In. 2).
The present methods address this need by placing first and second cell populations in the wells of a multiwell plate comprising at least one channel that interconnects the wells, and performing one or more metabolic measurements of the first cell population. For example, the metabolic measurement for {Specification, p. 12, Ins. 4-9). The present methods can be used to perform individual metabolic measurements on two cell types in co-culture having differences in rates of glycolysis. {Id, p. 13, Ins. 9-28).
Beebe does not disclose the step of “performing one or more metabolic measurements of the first cell population”, as recited in claim 14. For at least that reason, the rejection of claims 14-15 and 18-19 as anticipated by Beebe should be withdrawn.”

It is noted that contrary to applicant’s assertion Beebe does in fact disclose performing metabolic measurements of the first cell population.  Beebe discloses measuring analyte existence/levels which are indicative of metabolic activity of the first cell culture population and thus performs metabolic measurements indicating that metabolic activity of the first cell population has occurred.  While Beebe may not disclose the specific metabolic measurements envisioned by applicant, i.e. ECAR, the claims do not require any specific metabolic measurement and as such a mere measurement that metabolic activity has occurred as described by Beebe is a metabolic measurement.
If applicant wishes the claims to not read on the specific metabolic measurements of Beebe it is suggested that applicant amend the claims to describe the specifics of the metabolic measurements so that they do not read on the measurements described by Beebe.

Applicant also argues that “ However, it turns to Teich as for a description of devices and methods for measuring cell cultures within a multiwell plate. Applicant submits that the rejection is in error because there is no reason or motivation to make the combination relied upon for the rejection. It is only through hindsight that one would select equipment from Teich for combination with Beebe’s method.
"[A] patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSRInt'l Co. v. Teleflex, Inc., 550 U.S. 398, 418, Id., at 419. “An obviousness determination requires finding both ‘that a skilled artisan would have been motivated to combine the teachings of the prior art . . . and that the skilled artisan would have had a reasonable expectation of success in doing so.’” In re Stepan Co., 868 F.3d 1342, 1345-46 (Fed. Cir. 2017), quoting Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd., 821 F.3d 1359, 1367-68 (Fed. Cir. 2016).
The Office Action asserts that it would have been obvious to provide a sensor that prevents fluid movement and defines a smaller fluid volume (as described by Teich) to Beebe’s method. (Office Action, p. 6). However, Beebe teaches that fluid volume should be increased (see p. 7, Ins 12-15), so the Office Action is incorrect that a skilled person would seek a sensor that decreased fluid volume. Furthermore, the Office Action points out that Teich discloses “a probe is inserted into each well of the microwell plate such that it prevents movement of liquid medium to or from the first cell population” (p. 6 (emphasis added)), but Beebe relies on movement of liquid medium between adjacent wells. “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claimsprimafacie obvious.” MPEP §2143.01, citing In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959).
The Office Action also finds that that Teich teaches that a probe is inserted into each well of the microwell plate “after the co-culture period”, but that finding is incorrect. Teich does not discuss a co-culture period.
Applicant respectfully submits that it is only through hindsight that the Office Action turns to Teich in order to find equipment for use in Beebe’s method. This approach is improper. See Graham v. John Deere Co., 383 U.S. 1, 36, 86 S.Ct. 684 (1966) (cautioning against hindsight whereby the teachings of the see also KSR, 127 S.Ct. at 1742 (recognizing "hindsight bias" and "ex post reasoning" as inappropriate in determination of obviousness).”

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case the art of Beebe requires the use of multiwell plates for cell culture and measurement of analytes but does not disclose the methods utilized to perform such measurements. Teich discloses performing measurements of cell cultures in a multiwell plate and that such measurement devices/methods allow the accurate measurement of the small amounts of analytes as would be desirable in the device of Beebe.
Additionally in regards to applicant’s arguments that the modification would change the principle of operation of the prior art it is noted that the examiner disagrees.  Teich et al. discloses that fluid movement is prevented for “a short time period to make a measurement” and then such fluid movement is no longer restricted and thus the principle of operation of the device is not changed.
The examiner believes that the combination of references is proper for the reasons stated above and as such the examiner maintains the rejections.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.